OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
There is no showing that the arbitrator went beyond the question submitted for his determination. Having participated in the arbitration proceeding, the board may not subsequently move to vacate the award on the ground that the matter arbitrated was not arbitrable (Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 583; see, also, Matter of Yonkers Federation of Teachers v Board of Educ., 46 NY2d 725).
There is no merit to appellant’s argument that public policy has somehow been contravened by the arbitrator’s award *937(Matter of Port Washington Union Free School Dist. v Teachers Assn., 45 NY2d 746).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.